Title: William Thornton to Thomas Jefferson, 11 December 1814
From: Thornton, William
To: Jefferson, Thomas


          Dear sir City of Washington  11th Decr 1814—
          I have long owed you a Letter, relative to Clopper’s Looms: but I wished to see him or hear from him before I should write again. I wrote but received from him no Answer. I wrote to his Brother to enquire where he was, & the proprietor of the Patent right called on me. I said so much to him on the Subject, that I he acknowledged he had done wrong in holdg his rights in Virga at such a price: but he seemed not much disposed to alter now, his mode of vending them, which was by Counties. He told me he had corresponded with you, and I think he said he had seen you.—A manufactury is now establishing here, at the mill Seat in Virga just over the little Falls Bridge to which I shall pay some attention, and inform you how it progresses. It belongs to Charles Goldsborough & Co—
          I saw, since I wrote last, the proprietor of the Patent Loom for Baltimore County. He was here, & told me he had written & promised you a compleat loom.—
          What dreadful scenes we have witnessed here! but all may be repair’d, and in some respects we shall be benefitted: for if the Buildings should be repair’d, we shall never hear any more of the removal of Congress: and I have congratulated the members on the loss of their Library, since you offered yours on such generous Terms.—I advised them to offer you $50,000 at once: for I had seen the Books, & knew them to be very valuable: that they ought not therefore to value them as Books in a common Library; for, beside the learning & ability it would require to select the Books, they were not to be obtained but at very great trouble, great expense, great risk, & many of them not to be had at all: but I fear they will not give half the value.—
          I have a very great favor to ask of you.—Stewart (the Painter) painted a very beautiful Bust of you, on a blue ground—in Chiaroscuro. He offered to paint my portrait in the same manner; but I did not sit. I wish much to copy your Head, and also the Piece painted for you by mr West.—If packed up in a small well made Box, and covered with silk paper, before they be pressed down, so as not to rub; or put first into a port folio, they would come safely, and might be sent with the Books. I would take of them the utmost care, and return them in the safest manner, as soon as I had copied them; and I would not keep them long.—I admired them both, and if you would grant me this favor I should be very much obliged.—The Piece of West’s to which I allude, is Hector taking leave of Andromache, in Chiaroscuro.
          I am, dear Sir, with the highest respect & consideration YrsWilliam Thornton—
        